Citation Nr: 0329066	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  97-08 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an increased evaluation for a right knee 
disorder, characterized as right knee anterior cruciate 
ligament tear, status post reconstruction and partial medial 
meniscectomy, currently evaluated as 30 percent disabling.

2.  Entitlement to an effective date earlier than July 16, 
1996 for an increased evaluation for a right knee disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION


The veteran had active service from November 1987 to November 
1991.

This appeal to the Board of Veterans Appeals (the Board) was 
initially taken from action by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon in 
September 1996.

The veteran provided testimony before the undersigned 
Veterans Law Judge in June 2002, a transcript of which is of 
record.

In August 2002, the Board denied entitlement to a temporary 
total evaluation for convalescence for a right knee 
disability prior to December 16, 1996, pursuant to 38 C.F.R. 
§ 4.30.

In August 2002, the Board also undertook additional 
development on the veteran's other pending appellate claims, 
pursuant to authority then in effect.  Specifically, the 
Board returned the file for VARO acquisition of additional VA 
medical records from stated facilities, and referral to a VA 
medical facility where a VA examination was to be scheduled 
and certain questions were to be addressed by the examiners 
to include opinions with regard to the status of the 
veteran's current right knee impairment, and the likelihood 
of a relationship between his service-connected disability 
and any current right knee arthritis.  

In a decision in June 2003, the Board again remanded the case 
for comprehensive notification of the requirements of VCAA; 
assessment of all of the evidence then in the file; and so 
that the RO could fully re-address the issues of entitlement 
to an increased evaluation for a right knee disorder, 
currently evaluated as 30 percent disabling; and entitlement 
to an effective date earlier than July 16, 1996 for an 
increased rating for the right knee disorder.  

Thereafter, the RO granted service connection for arthritis 
in the right knee and assigned a separate 10 percent 
evaluation therefore.  The RO continued the prior denials on 
the other issues, prepared SSOCs, and returned the case to 
the Board.

At present, service connection is in effect as follows: Post-
traumatic stress disorder (PTSD) with dysthymia, currently 
evaluated as 70 percent disabling; right knee anterior 
cruciate ligament tear, status post reconstruction and 
partial medial meniscectomy, currently evaluated as 30 
percent disabling; and right knee arthritis associated with 
right knee anterior cruciate ligament tear, evaluated as 10 
percent disabling.  The combined rating is at 80 percent, and 
the veteran is in receipt of a total rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities from May 1, 1997.  He was also in receipt of 
special monthly compensation under 38 U.S.C.A. § 1114; 38 
C.F.R. § 3.350(i) from February 25 to May 1, 1997.  He has 
also held basic eligibility for Chapter 35 benefits since 
December 16, 1996.


FINDINGS OF FACT

1.  Adequate evidence is of record for an equitable 
disposition of the current appellate issues.

2.  The veteran's right knee disability is no more than 
severe in degree, at most, with no more than overall mild to 
moderate functional limitations at present, no more than mild 
laxity and some pain on motion.

3.  A separate 10 percent rating has recently been assigned 
by the RO for right knee arthritis shown on X-rays.

4.  The veteran's right knee disability alone does not cause 
exceptional occupational problems and except for care in late 
1996, has not required repeated hospitalizations. 

5.  The veteran's claim for an increased evaluation for the 
service-connected right knee disorder followed an incident 
walking down cellar steps when he had a giving-way of the 
knee and resultant re-injury on July 16, 1996.

6.  The July 1996 claim established a factually ascertainable 
date that an increase in the veteran's service-connected 
right knee disorder occurred; and there is no evidence of 
record suggesting that the criteria for a 30 percent 
evaluation for this disorder were met prior to that date.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for right knee disability are not met.  38 U.S.C.A. §§ 5103A, 
5107, 5110 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.157(b); 
3.400, 4.7, 4.40, 4.45, 4.59, 4.71, Code 5257 (2002).

2.  The legal criteria for an effective date prior to July 
16, 1996, for the grant of a 30 percent evaluation for right 
knee disorder have not been met. 38 U.S.C.A. §§ 5103A, 5107, 
5110 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.157(b); 3.400 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Preliminary Considerations

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000). 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)). The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that VA has met its duty to notify and assist 
in the veteran's case. In the statement of the case (SOC), 
Supplemental Statements of the Case (SSOC), and in various 
correspondence, the RO and the Board have informed the 
veteran of the evidence necessary to establish entitlement to 
his claimed benefits.  The Board and RO also included the 
pertinent regulations that applied to the veteran's claim.  
The veteran was sent the various documents, and a copy of 
this was mailed to the veteran's accredited representative.  
These were not returned by the United States Postal Service 
as undeliverable, and thus the veteran and his representative 
are presumed to have received these notifications.  See 
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992) (discussing 
that the presumption of regularity of the administrative 
process applies to notices mailed by the VA)).

At the hearing and throughout the remainder of the appellate 
period, discussions have taken place, and the veteran has 
indicated his understanding with regard to the necessity for 
certain evidence, the acquisition of evidence, and the 
respective responsibilities incumbent on VA and veteran for 
obtaining such pursuant to the mandates of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  He has been asked to 
submit additional evidence on numerous occasions and other 
than noted herein, has not done so.

The Board has reviewed the facts of this case in light of the 
new VCAA regulations and finds that VA has made all 
reasonable efforts to assist the veteran in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate his claim.  Consequently, 
the case need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran and the changes articulated in 
the new legislation are less stringent.  See generally Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992).

Increased Evaluation: Right Knee
Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (2002).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2002).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 U.S.C. § 5107 (West Supp. 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2002). 

In determining the level of impairment, the disability must 
be considered in the context of the whole recorded history.  
38 C.F.R. §§ 4.2, 4.41 (2002).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
appellant's ability to engage in ordinary activities, 
including employment. 38 C.F.R. § 4.10 (2002).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain, supported by adequate 
pathology and evidenced by pain on movement, on the 
functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2002); 
see VAOPGCPREC 36-97.

As fact finder, the Board is required to weigh and analyze 
all the evidence of record and to make determinations as to 
the credibility of the evidence.  Sanden v. Derwinski, 2 Vet. 
App. 97, 100 (1992).

The CAVC, in DeLuca v. Brown, 8 Vet. App. 202 (1995), held 
that where evaluation is based on limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered.  See 38 C.F.R. 4.40, 4.45, and 
4.59.  Consideration of functional loss due to pain is not 
required when the current rating is the maximum disability 
rating available for limitation of motion.  Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.

Functional loss may be due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  38 C.F.R. § 4.40 (2002).

The factors affecting joints are reduction of normal 
excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2002).

In the selection of code numbers assigned to disabilities, 
injuries will generally be represented by the number assigned 
to the residual condition on the basis of which the rating is 
determined.  38 C.F.R. § 4.27 (2002).

The regulations provide that for the purpose of rating 
disability from arthritis, the shoulder, elbow, wrist, hip, 
knee, and ankle are considered major joints.  38 C.F.R. 
§ 4.45(f) (2002).

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain, on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint.  38 C.F.R. § 4.59 
(2002).

Arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2002).

Degenerative arthritis established by X-ray findings may be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes involved under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2002).

When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003. Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

In the absence of limitation of motion, a 20 percent 
evaluation is warranted with X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups 
with occasional incapacitating exacerbations.

A 10 percent evaluation is warranted with X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups.  The 20 percent and 10 percent ratings based on 
X-ray findings, above, will not be combined with ratings 
based on limitation of motion.  Id.

Synovitis will be rated on limitation of motion of the 
affected part, as arthritis, degenerative.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5020 (2002).

Normal ankle joint motion is from 0 to 20 degrees of 
dorsiflexion and 0 to 45 degrees of plantar flexion.  38 
C.F.R. § 4.71, Plate 11 (2002).

Limited motion of the ankle warrants a 20 percent rating when 
marked, and a 10 percent rating when moderate.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5271 (2002).

Normal knee joint motion is from 0 degrees of extension to 
140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2002).

Ankylosis of the knee in a favorable angle in full extension, 
or in slight flexion between 0 degrees and ten degrees 
warrants a 30 percent evaluation.  A 40 percent evaluation 
requires that the knee be fixed in flexion at an angle 
between 10 degrees and 20 degrees.  A 50 percent evaluation 
requires that the knee be fixed in flexion at an angle 
between 20 degrees and 45 degrees.  A 60 percent evaluation 
require 3 extremely unfavorable ankylosis.  Ankylosis is 
considered to be extremely unfavorable when the knee is fixed 
in flexion at an angle of 45 degrees or more.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5256 (2002).

Slight impairment of the knee with recurrent subluxation or 
lateral instability warrants a 10 percent evaluation.  
Moderate impairment of the knee with recurrent subluxation or 
lateral instability warrants a 20 percent evaluation.  A 30 
percent evaluation requires severe impairment.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2002).

Limitation of flexion of the leg to 60 degrees warrants a 
zero percent evaluation.  A 10 percent evaluation requires 
that flexion be limited to 45 degrees.  A 20 percent 
evaluation requires that flexion be limited to 30 degrees.  A 
30 percent evaluation requires that flexion be limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2002).

Limitation of extension of the leg to 5 degrees warrants a 
zero percent evaluation.  A 10 percent evaluation requires 
that extension be limited to 10 degrees.  A 20 percent 
evaluation requires that extension be limited to 15 degrees.  
A 30 percent evaluation is warranted when extension is 
limited to 20 degrees.  A 40 percent evaluation requires that 
extension be limited to 30 degrees.  A 50 percent evaluation 
requires that extension be limited to 45 degrees or more.  38 
C.F.R. § 4.71a, Diagnostic Code 5261 (2002).

Under Diagnostic Code 5262, nonunion of the tibia and fibula, 
with loose motion, requiring a brace, warrants a 40 percent 
evaluation.  Where there is malunion of the tibia and fibula, 
with marked knee or ankle disability, a 30 percent rating 
evaluation is provided.  Malunion of the tibia and fibula 
warrants a 20 percent evaluation if there is moderate knee or 
ankle disability and a 10 percent rating if such disability 
is slight.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2002).

Shortening of the bones of the lower extremity is rated 10 
percent disabling when 1 1/4 to 2 inches (3.2 centimeters to 
5.1 centimeters) shorter than the other leg.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5275.  However, a note to this 
diagnostic code provides that ratings based on shortening of 
the leg are not to be combined with other ratings for 
fracture or faulty union in the same extremity.  Thus, a 
separate 10 percent evaluation for this abnormality is not 
authorized.

The provisions of 38 C.F.R. § 4.14 preclude the assignment of 
separate ratings for the same manifestations under different 
diagnoses.  The critical element is that none of the 
symptomatology for any of the conditions is duplicative of or 
overlapping with symptomatology of the other conditions.  
Esteban v. Brown, 6 Vet. App. 259 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual Background

Extensive prior clinical reports are in the file relating to 
the veteran's right knee disability.  Specifically, VA 
clinical records from several facilities are in the file 
relating to his care in the early 1990's to present.  In 
general, he has been seen primarily for psychiatric problems, 
and prior to a fall in 1996, his right knee complaints and 
care had been relatively limited in nature.

VA clinical reports from as late as April 1996 show only 
generally mild and never more than moderate degenerative 
changes of the medial joint space without significant 
functional limtiations or laxity.

Clinical evidence reflects that in July 1996, the veteran was 
going down cellar steps when he heard his right knee go out.  
He noted a pop and saw immediate swelling of the joint.  The 
diagnosis at the time was a re-tear of the ACL graft with 
instability.  Subsequent clinical records showed that from 
then until he was admitted for hospital care in December, he 
reportedly could not work in his regular job as a carpenter.  
He used a brace without great success.

The veteran was admitted to VA hospitalization in December 
1996 at which time he underwent drilling of the cartilaginous 
defect of the right knee.  Final diagnosis was articular 
cartilage defect in the femoral trochlear contacts of the 
right knee.  Orthopedically he did well after the surgery 
although his mental health and anxiety attacks caused him 
some problems.  He was ambulating with crutches and status 
was limited to toe-touching weight bearing on the right lower 
extremity only on discharge.

After the 100 percent rating was reduced under 38 C.F.R. 
§ 4.30, VA reexaminations and assessments primarily for other 
problems showed periodic complaints of right knee pain.

On VA examination in late 2002, he was seen after again 
complaining of right knee pain which he said had been 
exacerbated by using weights.  The pain was also made worse 
by cold weather and walking down hill; and he was able to 
only walk a few blocks before experiencing severe knee pain.  
He had done some exercises in the past and worn a brace.  On 
examination, there was no varus or valgus deformity or 
antalgic gait.  There was no quadriceps atrophy or effusion.  
He said he had pain on palpation at the inferior aspect of 
the patella but no joint line tenderness.  He had full range 
of motion but demonstrated crepitus medially and laterally.  
There was no demonstrated laxity or abnormal signs or 
neurovascular abnormalities. 

X-rays showed screws in the femur and tibia from the ACL 
repair.  He had moderate osteoarthritic changes, particularly 
medially where the joint space was somewhat narrowed.  There 
was no joint fluid or loose body shown.  Physical therapy was 
to be reinstituted.

Analysis

After his reinjury in July 1996, the veteran has been 
examined on numerous occasions with incremental improvement 
shown during that time.  However, the Board would note in 
that regard that his rating has not generally and 
proportionately reflected that improvement but has instead 
been retained at the 30 percent initially assigned as to 
generously accommodate any doubt as to his functional 
incapacitation (in addition to the separate 10 percent 
assigned now for arthritis as well).

The evidence of record provides a sound and comprehensive 
basis for analyzing the veteran's current right knee 
disability picture.  He is in receipt of a 30 percent rating 
which is the maximum available under Code 5257.  As noted in 
a review of all of the other possibly applicable Codes which 
have been described above, the veteran does not have such 
significant limitation of range of given motions or other 
objectively confirmable functional findings as to qualify for 
more than 30 percent under any of the possible alternative 
Code provisions.  In fact, his range of motions tends to be 
mildly rather than even moderately impacted, and he has 
clearly developed increased functional capacity in that limb.  
There is usually no laxity and certainly never more than mild 
laxity of the tibia on the femur.  The examiners have noted 
that he has Deluca flare-ups with instability so as to make 
further loss of range of motion at a point of 10 to 15 
degrees in flexion.  Accordingly, his overall right knee 
impairment is under no circumstances greater than severe as 
reflected in the 30 percent rating regardless of what Code 
may be used.

Parenthetically, and although not part of the current 
appellate review, the Board would note that a July 1997 VA 
General Counsel opinion held that a claimant with arthritis 
and instability of a knee may be rated separately under 
Diagnostic Code 5003 and Diagnostic Code 5257 based on 
additional disability.  Specifically, that VA General Counsel 
opinion held that for a knee disorder already rated under 
Diagnostic Code 5257, a claimant could have additional 
disability justifying a separate rating if there is 
limitation of motion under Diagnostic Code 5260 (limitation 
of flexion of the leg) or Diagnostic Code 5261 (limitation of 
extension of the leg).  However, there would be no additional 
disability based on limitation of motion if the claimant does 
not at least meet the criteria for a zero- percent rating 
under Diagnostic Code 5260 or Diagnostic Code 5261.  A 
separate rating for arthritis can also be based on x-ray 
findings and painful motion.  See VA O.G.C. Prec. Op. No. 23-
97 (July 1, 1997). See also VA O.G.C. Prec. Op. No. 9-98 
(August 14, 1998). 

In this case, subsequent to two remands by the Board, the RO 
recently granted separate service connection for the 
arthritis involving the veteran's right knee; and after 
resolving in his favor the question of whether he had any 
additional functional limitation as mandated by the pertinent 
regulations, assigned a 10 percent rating from the first date 
that arthritis could be discerned on available X-rays.  And 
while that issue is not specifically before the Board at this 
time, it is worthwhile to note that this avenue for an 
increased rating has been fully considered and resolved in 
the veteran's favor by the RO in the assignment of 
compensation for the overall right knee disability at a rate 
of 40 percent (30 percent under Code 5257 and a separate 10 
percent for the arthritis under Code 5010).

Additional Considerations

There may be referral of the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (2002).  This regulation provides that 
to accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Under Secretary or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance, however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC. 6-96 (1996).  Parenthetically, it must be noted, 
however, that the veteran is in receipt of a TDIU on the 
basis of his overall service-connected disabilities which 
include a psychiatric disorder rated as 70 percent disabling.

Earlier Effective Date
Criteria

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110 (West 1991 & Supp. 2002).  Except 
as otherwise provided, the effective date of an evaluation 
and award of compensation based on an original claim, a claim 
reopened after a final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 3.400 
(2002).

A specific claim in the form prescribed by the Secretary of 
Veterans Affairs (Secretary) must be filed in order for 
benefits to be paid to any individual under the laws 
administered by the VA.  38 C.F.R. § 3.151(a) (2002).  The 
term "claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief of entitlement, to a 
benefit. 38 C.F.R. § 3.1(p) (2002).  "Date of receipt" 
generally means the date on which a claim, information or 
evidence was received by the VA. 38 C.F.R. § 3.1(r) (2002).

The applicable statutory and regulatory provisions require 
that the VA look to all communications from the appellant 
which may be interpreted as applications or claims - formal 
and informal - for benefits.  In particular, the VA is 
required to identify and act on informal claims for benefits.  
38 U.S.C.A. § 5110(b)(3) (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.1(p), 3.155(a) (2002); see Servello v. Derwinski, 3 Vet. 
App. 196, 198-200 (1992).  An informal claim must identify 
the benefit sought. 38 C.F.R. § 3.155(a) (2002).

In cases involving increases in disability compensation, the 
effective date will be the earliest date at which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date.  Otherwise, the date of receipt of the claim will be 
the effective date.  38 C.F.R. § 3.400(o)(2) (2002).  The 
date of outpatient or hospital examination will be accepted 
as the date of receipt of a claim for increased benefits when 
such reports relate to an examination or treatment of a 
disability for which service connection has previously been 
established.  38 C.F.R. § 3.157(b) (2002); see Harper v. 
Brown, 10 Vet. App. 125, 126 (1997); but see Hazan v. Gober, 
10 Vet. App. 511, 518 (1997).

Under 38 C.F.R. § 3.157(b)(1) (2002), once a formal claim for 
compensation has been allowed or a formal claim for 
compensation disallowed for the reason that the service- 
connected disability was not compensable in degree, receipt 
of outpatient, hospital examination, or admission to a VA or 
uniformed services hospital will be accepted as receipt of an 
informal claim for an increased evaluation based on the date 
of the outpatient treatment, hospital examination, or 
admission to a VA or uniformed services hospital.





Factual Background and Analysis

Clinical evidence is of record for the state of the veteran's 
right knee prior to 1996.  There is no evidence in the file 
to reflect that he was claiming any increased pathology in 
the knee including on those occasions when seen by VA for 
other problems.

On July 16, 1996, the veteran's right knee gave way, causing 
reinjury and after which he developed acutely increased 
symptoms.  Thereafter, clinical findings showed that he had 
chronic residuals of that reinjury.  He was eventually 
admitted for hospital care; this is reflected in the 
assignment of a total rating under 38 C.F.R. § 4.30 from 
December 16, 1996 to May 1, 1997, after which the 30 percent 
rating was reinstituted under Code 5257.  Questions raised by 
the veteran with regard to that issue were fully addressed 
and resolved by the decision of this Board in 2002.

Prior to the cited incident on July 16, 1996, there was no 
sign of increased disability and no claim to that effect 
presented by the veteran in any context, formal or informal.  

Accordingly, since that date is the first upon which it was 
ascertainable that increase had occurred, it thus remains as 
the earliest date for increased compensation.

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of an effective date prior to July 16, 1996, for the 
award of an increased evaluation for his right knee disorder.  

A doubt which might be resolved in his favor under other 
circumstances has not been raised in this regard.






ORDER

Entitlement to an increased evaluation for a right knee 
disorder, characterized as right knee anterior cruciate 
ligament tear, status post reconstruction and partial medial 
meniscectomy, with arthritis, is denied.

Entitlement to an effective date earlier than July 16, 1996 
for an increased evaluation for a right knee disorder, is 
denied.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



